DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Final Rejection
Claims 16-21, 24-26, 38, 40-43, 45-49, 51-54 are pending.  Claim 54 is added 10/12/2021.  Claims 51-53 filed (2/17/2021) after the Board decision dated 12/2/2020.  Claims 26, 46, 51, 52 and 53 are independent. 
Response to Amendment
Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Speed et al. (US 7,078,462) is maintained.
Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Tang et al.  (US 20090023625 A1) is maintained.
Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Cha et al. (EP 0184894 A1) in view of Tang et al.  (US 20090023625 A1) is maintained.  Examiner notes that claim 53 was omitted from the rejection statement in the non-final dated 5/12/2021, however, it was specifically addressed on page 8 of the body of the rejection.
Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Cha et al. (EP 0184894 A1) in view of Speed et al. (US 7,078,462) is maintained.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Regarding the rejections over Speed et al., Applicants urge superior and unexpected results in their Table 1 to specifically at 40% acrylic acid and urge that Speed et al. while teaching a range of 15-40% acrylic acid, do not show any criticality to their end point of 40%.  Examiner does not find applicant’s arguments persuasive because Speed et al. teach the same claimed monomers in a range meeting the claimed endpoint of 40% and Speed et al. teach these monomers are known to provide scale inhibition in an analogous automatic dishwashing composition.  See Speed et al. col.12,ln.48.  Furthermore, Applicants cite their specification Table 1, example 1, for showing superior and unexpected results at 40% acrylic acid vs. the comparative C1 or C2 having less percentage of acrylic acid, however this showing is not persuasive because Example 1, C1 and C2 have similar scale inhibition as quantified in [0161] and [0162] of applicants’ specification US2012/0129749 A1, so the superior scale inhibition is not seen at the 40% end point of acrylic acid.
	Regarding the rejections over Tang et al. Applicants urge that the instant claims do not graft PVA onto a3) but instead polymerize PVA with a1), a2), and a3).   See Applicants arguments dated 10/12/2021 pages 16-18.  In response, see the attached WIKIPEDIA pdf common knowledge disclosing that graft copolymers are synthesized by employing familiar polymerization techniques.  Accordingly, Applicants arguments are not persuasive because Tang et al. teach the same monomers a1, a2, and a3 as claimed in the same amounts in a graft copolymer which is commonly known in the art .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-54 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Speed et al. (US 7,078,462).
Speed et al. teach 0.5 to 6% of scale inhibiting copolymers (see col.12,ln36) which comprises in copolymerized form,  15-40% of acrylic acid and methacrylic acid carboxylic monomers (a1).  See col.13,ln.25-30.  A copolymer of acrylic acid with the (a2) 2-acrylamido-2-methylpropane Sulfonate is taught in col.12,ln.60.  Regarding the methyl group in a3 formula (1) see col.12, line 55.  In col.13,ln.25-30. 
Speed et al. teach a water soluble (col.15,ln.14 and claim 1) detergent formulation comprising 0.2-30% of nonionic surfactants.  See col.9,ln.20-27.  
Speed et al. teach phosphate builders, complexing agents, and zeolites in amounts of less than 22 % are taught in col.9,ln.40-55.  
Speed et al. teach enzymes in amounts of 2% in paragraph linking col.9-10.
Polycarboxylates other than the a1) is taught in col.5,ln.24 and table 1 in col.18 teaches 17% citric acid.  
  Speed et al. (US 7,078,462) do not exemplify the claimed detergent formulation.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Speed et al. (US 7,078,462) to arrive 
Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-54 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Tang et al.  (US 20090023625 A1).
A detergent formulation for machine dishwashing, [0003] comprising 
a)    20% by weight of a copolymer comprising, in copolymerized form, [0038]
al) 2-60% by weight of at least one monoethylenically unsaturated C3-C8-carboxylic acid or of an anhydride or salt thereof wherein the monomer al) is selected from the group consisting of acrylic acid, methacrylic acid and salts thereof, See page 4,[0034] [0035] and page 5 [0045].
a2)    2 to 60% by weight of at least one monomer comprising sulfo groups is
allylsulfonic acid or 2-acrylamido-2-methylpropanesulfonic acid, is met by the art in [0034-0035].
a3)    20 to 60% by weight of at least one nonionic monomer of the formula I 
H2C=C(R1)(CH2)xO[R2-0]0-R3    (I) in which R1 is hydrogen or methyl, R2 are identical or different, linear or branched C2-C6-alkylene radicals which may be arranged in blocks and/or randomly, and R3 is hydrogen or a straight-chain or branched Ci-C4-alkyl radical, x is 0, 1 or 2 and o is a number from 3 to 50, is met by Tang et al. teaching water-soluble polyalkylene oxides [0041] suitable for forming the backbone are in principle all polymers based on C2-C4 alkylene oxides which comprise at least 50% by weight of ethylene oxide in copolymerized form. See also Tang et al. [0042] teaching the same nonionic monomers describing a3 in Applicants specification [0050] of US 
Tang et al. teach 0.2 to 6% by weight of nonionic surfactants in [0007] and [0027].
Tang et al. teach 2% by weight of bleaches and optionally enzymes.  See [0053].  It is Examiners position that 2% of optional ingredients such as bleach is as close to 5 % by weight of bleaches as claimed by claim 41, and that such a difference would not amount to a patentably different composition. 
Tang et al. teach 0.0001 to 2% by weight of enzymes [0053].
0.1 to 20% by weight of polycarboxylates are taught in claim 12 and page 4, [0035] of Tang et al. teaching fumaric acid, maleic acid, itaconic acid.
Claim 41 requires material limitation to 1 to 40% by weight of complexing agents.  By complexing agents, Examiner interprets that to be commonly known phosphates, phosphonates, polycarboxylates, and zeolites.  In this regard, Tang et al. Tang et al. [0007] guides one of ordinary skill to include 20 % by weight of phosphates and 0.1 to 20% by weight of other builders.
	Tang et al.  (US 20090023625 A1) do not exemplify the claimed detergent formulation.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Tang et al.  (US 20090023625 A1) to arrive at the claimed detergent formulation because Tang et al. teach a similar 
Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-54 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Cha et al. (EP 0184894 A1) in view of Tang et al.  (US 20090023625 A1).
Cha et al. illustrate in the abstract and claim 1, and pages 2-3 teaching a corrosion inhibiting polymer containing (a) 35 to 90% by weight of an unsaturated carboxylic compound that is acrylic acid, methacrylic acid, maleic acid, itaconic acid, a salt of such an acid or a mixture of two or more such compounds which encompasses Applicant’s a1; 
(b) 5 to 40% by weight of an unsaturated sulfonic compound that is 2-acrylamido-2-methylpropylsulfonic acid, 2-methacrylamido-2-methylpropylsulfonc acid, methallylsulfonic acid, allylsulfonic acid, vinylsulfonic acid, styrenesulfonic acid; a salt of such an acid or a mixture of two or more such compounds which encompasses Applicants a2; 
and (c) 5 to 40% by weight of an unsaturated polyalkylene oxide compound which encompasses claimed a3.  On page 4, Cha et al. teaches mixtures of polyethers formed from polyethylene oxide with other polyalkylene oxides, such as propylene or butylene oxide, may be used which teaching meets claim 43. 
Cha et al. teach the claimed formula where x=1 and n = 10.  And on page 3,ln.30-35, Cha et al. guide one of ordinary skill to modify their polymer with any unsaturarated carboxylic acid or salt to prepare the polymer include carboxy ethyl acrylate and their salts an mixtures of such compounds.  See claim 5 and page 3,ln.30-
Cha et al. do not teach the bleach required in claim 26, and the nonionic surfactants required in claims 46, 52-53, and do not teach the enzymes of claim 51. 
Tang et al.  (US 20090023625 A1) is relied upon as set forth above. Specifically, Tang et al.  (US 20090023625 A1) teach that it is known in the art to include bleach, enzymes and nonionic surfactants in the claimed amounts in watersoluble, compositions comprising similar watersoluble polymers in general.   
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Cha et al. with the claimed bleach, nonionic surfactant and enzymes as taught by Tang et al. because Tang et al. teach that it is known in the art to include bleach, enzymes and nonionic surfactants in the claimed amounts in watersoluble polymeric detergents in general.   One of ordinary skill is motivated to combine the teachings of Cha with Tang since both are in the analogous art of water soluble polymeric detergents in general.  
Claims 16-21, 24-26, 38, 40-43, 45-49, and 51-54 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Cha et al. (EP 0184894 A1) in view of Speed et al. (US 7,078,462).
Cha et al. is relied upon as set forth above.  Cha et al. do not teach the bleach required in claim 26, and the nonionic surfactants required in claims 46, 52-53, and do not teach the enzymes of claim 51.  Also, the Board decision, 12/2/2020, states that Cha does not teach the methyl group in their nonionic monomer as is required in claim 53 where R1 is methyl.  
 Speed et al. (US 7,078,462) is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Cha et al. with the claimed bleach, nonionic surfactant and enzymes as taught by Speed et al. because Speed et al. teach that it is known in the art to include bleach, enzymes and nonionic surfactants in the claimed amounts in watersoluble polymeric scale inhibiting detergents in general.   
Also, it would have been obvious to modify the polyalkylene oxide monomer formulas on page 5 of Cha et al. with the claimed formula 1 where R1 is a methyl as taught by Speed et al. because Speed et al. teach the claimed monomer unit has a scale inhibiting property useful in cleaning and finishing compositions.  See col.12, 32-55.  One of ordinary skill is motivated to combine the teachings of Cha with Speed since both are in the analogous art of water soluble polymeric scale inhibiting detergents in general.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761